DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-14, 16, 18, 20 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-10, 22-26, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising: 
a computer-implemented image processor configured to apply tomosynthesis image reconstruction processing to images ETp1 and ETp2 to obtain reconstructed images ETr to which the ETp1 images contribute more high spatial frequency content than the ETp2 images and which represent respective breast slices having selected thicknesses and orientations, wherein the tomosynthesis image reconstruction processing comprises applying a filter to at least one of (a) the images ETp1 and ETp2, and (b) images ETr1 and ETr2 and including all limitations recited in independent claim 1.
As per claim 12 and dependent claims 13-14, 16 and 18, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising: a computer-implemented image processor configured to: (a) respond to mode CT operation to back-projection filter a 2D projection images CTp into slice images CTr, and (b) respond to mode ET operation to filter the images ETp1 and ETp2 to produce reconstructed breast slice images ETr and including all limitations recited in independent claim 12.
As per claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
applying a high-pass filter in at least one of a spatial domain and a frequency domain to the images ETp1 to obtain filtered images ETp1; 
applying a low-pass filter in at least one of a spatial domain and a frequency domain to the images ETp2 to obtain filtered images ETp2; 
combining the filtered images ETp1 and the filtered images ETp2 images into a plurality of breast slice images ETr; and generating images derived from the ETr images and including all limitations recited in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Nos. 8,787522, 9,668,711, 9,808,214 and 10,098,601, commonly assigned to Hologic Inc., disclose systems and methods of multi-modal breast imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884